UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-8060


DARRYL L. COOK,

                  Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; EUGENE K. CARLTON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:13-cv-02524-RMG-PJG)


Submitted:   April 7, 2014                  Decided:   April 16, 2014


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl L. Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl   L.   Cook   appeals   the    district    court’s     order

dismissing this action pursuant to Fed. R. Civ. P. 41(b) for

failure to comply with a court order.              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the   reasons   stated   by   the   district    court.      Cook   v.   United

States, No. 0:13-cv-02524-RMG-PJG (D.S.C. Dec. 18, 2013).                  We

deny the motion to place case in abeyance and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                      2